DETAILED ACTION

Summary
This is the initial Office Action based on the Method for Producing Textured Solar Wafers filed November 11, 2021.
Claims 12-22 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the textured surface of the solar wafer" on line 9.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for dependency. 
Claim 21 recites the limitation "the solar wafer texturing" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “on less than 10%”, and the claim also recites “preferably on 5%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “on more than 90%”, and the claim also recites “preferably on 95%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quiebras (“Wet chemical textures for crystalline silicon solar cells”, 2013 included in applicant submitted IDS filed November 11, 2021).
With regard to claims 12 and 19, Quiebras discloses a method for producing solar wafers texted on at least one side, wherein, in
a first method step, sawn solar wafers with sawing damage are provided (see page 89 teaching a first method step of providing “saw damage of as-cut Si-wafers removed”) and,
at the end of the last method stop (such as a last method step represented in Fig. 5.26e from etching at 15-25 minutes),
textured solar wafers with different size types of large and small pyramids are provided (as represent in Fig. 5.26e, textured solar wafers with different size types of large and small pyramids are provided; also see page 90-91), wherein
the large pyramids have a height above 4 µm and the small pyramids have a height below 4 µm (see generally Fig. 5.26e and page 90-91 teaching “numerous small pyramids (0.2-1µm) and only a few large pyramids (4-5 µm)”; see more specifically Fig. 5.10 teaching pyramid with large size, above 4 µm, less than 10% and small pyramids, 3.8 µm mean height or less which is below 4 µm, more than 90%), and wherein
the textured solar wafers can subsequently be further processed into solar cells (see pages 30-32), wherein method includes
a first texture etching step (such as depicted in Fig. 5.26c after 15 minutes etching) and
a second etching step (such as depicted in Fig. 5.26e etching from 15 to 25 minutes), wherein,
in the first texture etching step, the large pyramids are created in a low surface density, so that at the end of the method less than 10% of the textured surface of the solar wafer is occupied by the large pyramids (see Fig. 5.10 teaching pyramid with large size, above 4 µm, less than 10%), and wherein,
in the second texturing etching step, the small pyramids are produced with a large surface density (see Fig. 5.10 teaching small pyramids, 3.8 µm mean height or less which is below 4 µm, more than 90%), wherein
the large pyramids and the small pyramids occur in a multiple distribution (see generally Fig. 5.26e and page 90-91 teaching “numerous small pyramids (0.2-1µm) and only a few large pyramids (4-5 µm)”; see Fig. 5.10).
With regard to claim 13, Quiebras discloses wherein
the first texture etching step immediately follows the first method step in a second method step (see page 89-90 and Fig. 5.26a-c).
With regard to claims 14-16, Quiebras discloses wherein
the first and second texture etching steps are carried out with first and second texture etching solutions containing between 1 and 15 % KOH and containing an additive (see page 70 teaching KOH at 5% and containing an additive of PVA).
With regard to claim 21, Quiebras discloses a solar cell wherein
the solar cell is produced using the method according to claim 12 (recall rejection of claim 12) with
large pyramids and the small pyramids being present in a multiple distribution within the solar wafer texturing (see generally Fig. 5.26e and page 90-91 teaching “numerous small pyramids (0.2-1µm) and only a few large pyramids (4-5 µm)”; see Fig. 5.10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quiebras (“Wet chemical textures for crystalline silicon solar cells”, 2013 included in applicant submitted IDS filed November 11, 2021).
With regard to claim 22, claim 21 is anticipated by Quiebras under 35 U.S.C. 102(a)(1) as discussed above.
Quiebras does not disclose wherein the solar cell has a thickness below 150 µm.
However, the thickness of the solar cell is a result effective variable and Quiebras the thickness directly affects the absorption of trapped light (see page 48).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the solar cell of Quiebras and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05).
Claim(s) 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quiebras (“Wet chemical textures for crystalline silicon solar cells”, 2013 included in applicant submitted IDS filed November 11, 2021) in view of Tsugeno (JP 2016-225366A).
With regard to claims 17 and 18, independent claim 12 is anticipated by Quiebras under 35 U.S.C. 102(a)(1) as discussed above.
Quiebras does not disclose wherein at least one rinsing step is carried out between the first and second texture etching steps.
However, Tsugeno discloses a method (see [0001]) and teaches etch texturing can be done in two etching steps including separate baths and a rinsing step between the two etching steps (see [0022] and [0024] teaching rinsing step to remove contaminants). Tsugeno teaches the etching method provides high quality texture in a short time.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Quiebras by including the two step etch technique of Tsugenom which includes a rinsing step in between, because it would have provided for removing contaminants and provide a high quality texture in a short time.
With regard to claim 20, independent claim 12 is anticipated by Quiebras under 35 U.S.C. 102(a)(1) as discussed above.
Quiebras does not disclose a production line for carrying out the method according to claim 12.
However, Tsugeno discloses a production line (see Fig. 9) and teaches etch texturing can be done in two etching steps including separate baths (see Fig. 9 depicting first station 300 and second station 300 located further back). Tsugeno teaches the etching method provides high quality texture in a short time.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Quiebras by including prudction line of Tsugenom because it would have provided for a high quality texture in a short time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 6, 2022